DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Claim Interpretation

The Applicant’s amendments on 2/5/2021 to include a processor acting as the acquisition unit and determination unit has been considered and is persuasive. 


Allowable Subject Matter

Claims 1-4, and 6-11 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Minagawa (US 2015/0124282 A1).

In the Applicant’s independent claims 1, 10, and 11 the reference of Minagawa does not teach:

 the printer queue type includes at least a real printer queue, the real printer queue being used in a case where a printer object of the print service and the printing apparatus are associated in a one-to-one relationship, and wherein one of the plurality of protocols to be used by the printing function is used for transmitting at least a printer access token for authentication of the printing apparatus to the print service, acquiring an information of print jobs stored in the real -2-Amendment for Application No.: 16/740100 Attorney Docket: 10195770US01 printer queue, and executing processing to acquire and print a print job selected from a list of print jobs. 

  Minagawa fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675